DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This application is a Continuation of Application No. 15/517594.
Continued Examination under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/18/2022 has been entered.
4.	Claims 1, 20 and 22 are amended.
5.	Claims 1-22 are remaining in the application.
Specification
6.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  The amended claim limitation of para. 10 of this Office Action is not found in the Specification as is recited in the claims.  Claim limitations should be consistent with features found in and described in the Specification.  The specification merely explains that ‘the steering control device that is moveable between at least two distinct laterally spaced positions across the width or beam of the amphibian’.
Claim Objections
7.	Claims 1-22 are objected to because of the following informalities:
The phrase “center line” should be replaced with – longitudinally-extending center line – throughout the claims for proper consistency. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

9.	Claims 1-22 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
10.	Amended independent claims 1, 20 and 22, and subsequent dependent claims, are unclear as to what is required regarding that which is bolded below in the amended claim limitation “first position or a second position, […] and a third position”
11.	Claim 18 is unclear regarding the claimed “third position” which is already claimed in independent claim 1.
Claim Rejections - 35 USC § 103
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	As best understood by the examiner, claims 1, 3, 4, 12 and 15-22 are rejected under 35 U.S.C. 103 as being unpatentable over Asbeck (US 3765368 A), in view of Howell et al. (US 2005/0283288 A1).  Asbeck discloses an amphibian (amphibious vehicle) operable on land and in/on water, comprising: a planing hull (see claim 1); at least one retractable wheel [39], the at least one retractable wheel being retractable from a protracted land engaging position when the amphibian is operated on land to a retracted position when the amphibian is operated in/on water; at least one prime mover (engine) [18] for providing power to drive, directly or indirectly, the amphibian on land and/or in/on water; at least one steerable wheel which is, at least when the amphibian is operated on land, connected directly or indirectly to a steering control device operable by a driver to steer the amphibian. The steering control device includes one of handlebars, a steering wheel, and steering levers.  Marine propulsion device is inboard-outboard drive [20].  Steerable front wheels are driven by a conventional automobile differential gear mechanism [35].  Wheels [39] pivot at universal joint [30] up from horizontal at least 30 degrees (see Figs. 6 and 7).  Side by side seating is implied in the drawing figures.  A bucket seat is shown in Fig. 10.  Asbeck does not disclose the steering control device movability as claimed.  However, Howell et al. does in controller [60] which may be laterally re-positionable between a left-hand drive position [B] and a right-hand drive position [C] advantageously providing versatility for vehicles produce in alternate drive-side markets (see para. [0020]). Therefore, providing such a feature would enhance versatility in alternative driver-side markets as would have been recognized by one of ordinary skill in the art.  In addition, providing a position in between the left and right position along a centerline would further increase versatility for control of the vehicle as well as increase balance for the vehicle as would have been recognized by one of ordinary skill in the art.  Similarly, providing a center line seating position between left and right seating positions would facilitate left, right and centerline steering control positions as would have been recognized by one of ordinary skill in the art.  With such feature(s), top protrusions of track [70] provide the upper and lower guide rails which support the bottom portion of the controller [60] which can be considered a bearing housing.  The rejection combines known features to achieve expected results; no unknown features or unexpected results are achieved for the claimed subject matter.
14.	As best understood by the examiner, claims 1, 9, 10 and 12-22 are rejected under 35 U.S.C. 103 as being unpatentable over Longdill et al. (US 2012/0108118 A1), in view of Howell et al. (US 2005/0283288 A1).  Longdill et al. discloses an amphibian (amphibious vehicle) [10] operable on land and in/on water, comprising: a planing hull (see claim 116); at least one retractable wheel [50], the at least one retractable wheel being retractable from a protracted land engaging position when the amphibian is operated on land to a retracted position when the amphibian is operated in/on water; at least one prime mover (engine) [60] for providing power to drive, directly or indirectly, the amphibian on land and/or in/on water; at least one steerable wheel which is, at least when the amphibian is operated on land, connected directly or indirectly to a steering control device operable by a driver to steer the amphibian, wherein the steering control device includes one of handlebars, a steering wheel, and steering levers.  Marine propulsion device is jet drive unit [55].  A speed change transmission is provided (see claim 118).  Both rear wheels [51, 52] are driven by a differential gear mechanism [401].  Wheels [50-53] pivot at least 30 degrees (see Figs. 16-18).  The hull [40] is a V shaped hull formation.  Footwell areas without transmission tunnels or foot pedals are shown in the figures.  Longdill et al. does not disclose the steering control device movability as claimed.  However, However, Howell et al. does in controller [60] which may be laterally re-positionable between a left-hand drive position [B] and a right-hand drive position [C] advantageously providing versatility for vehicles produce in alternate drive-side markets (see para. [0020]). Therefore, providing such a feature would enhance versatility in alternative driver-side markets as would have been recognized by one of ordinary skill in the art.  In addition, providing a position in between the left and right position along a centerline would further increase versatility for control of the vehicle as well as increase balance for the vehicle as would have been recognized by one of ordinary skill in the art.  Similarly, providing a center line seating position between left and right seating positions would facilitate left, right and centerline steering control positions as would have been recognized by one of ordinary skill in the art.  With such feature(s), top protrusions of track [70] provide the upper and lower guide rails which support the bottom portion of the controller [60] which can be considered a bearing housing.  The rejection combines known features to achieve expected results; no unknown features or unexpected results are achieved for the claimed subject matter.
15.	Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Asbeck (US 3765368 A), in view of Howell et al. (US 2005/0283288 A1), and further in view of Gehlen (US 3269349 A).  Asbeck in view of Howell et al. discloses all claimed features as indicated previously, except the vehicle being a UTV, and the positive buoyancy system claimed.  Gehlen discloses an amphibious vehicle with a positive buoyancy system (laterally mounted inflatable elastic auxiliary floats) and providing such floats with Asbeck would improve positive stability as would be recognized by one skilled in the art.  Gehlen also teaches that independently of the particular use of the vehicle, it has basic utility.  As such, Gehlen implies that basic utility is implicit in a vehicle independent of its particular use.  Therefore, the Asbeck vehicle also has basic utility and can be considered a UTV or utility task vehicle inasmuch as the vehicle has basic utility as would be recognized by one skilled in the art.  The combined vehicle would therefore also be recognized as having UTV or utility task vehicle capability for having at least basic utility as an amphibious vehicle with positive buoyancy.  The rejection combines known features to achieve expected results; no unknown features or unexpected results are achieved for the claimed subject matter.
16.	Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Asbeck (US 3765368 A), in view of Howell et al. (US 2005/0283288 A1), and further in view of Gaither (US 2008/0227344 A1).  Asbeck in view of Howell et al. discloses all claimed features as indicated previously, except the claimed roll over protection or roll bar.  Gaither discloses such a roll bar [40] for an amphibious vehicle and providing such a feature would improve roll over protection as would be recognized by one skilled in the art.  Providing a plurality of such roll bars would constitute a roll cage and further improve roll over protection for the vehicle and would create an integral part of the entire structure of the vehicle as would be expected.  The rejection combines known features to achieve expected results; no unknown features or unexpected results are achieved for the claimed subject matter.
17.	Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Asbeck (US 3765368 A), in view of Howell et al. (US 2005/0283288 A1), and further in view of Bennett et al. (US 2014/0288763 A1).  Asbeck in view of Howell et al. discloses all claimed features as indicated previously, except the claimed roll over protection, roll bar or roll cage as claimed.  Bennett et al. discloses such features in a roll cage for an amphibious vehicle and providing such a feature would improve roll over protection as would be recognized by one skilled in the art.  The rejection combines known features to achieve expected results; no unknown features or unexpected results are achieved for the claimed subject matter.
18.	Claims 7, 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Asbeck (US 3765368 A), in view of Howell et al. (US 2005/0283288 A1), and further in view of Gonzalez (US 2014/0130658 A1).  Asbeck in view of Howell et al. discloses all claimed features as indicated previously, except the planing hull comprises a V formation, and the cargo area and cargo area arrangement as claimed.  Gonzalez discloses use of a truncated V underbody protection enhancement and a rearward positioned cargo bed.  Providing such features would improve protection of the hull and create a V hull formation and would also add cargo carrying capacity on the aft portion of the vehicle as would be recognized by one skilled in the art.  The rejection combines known features to achieve expected results; no unknown features or unexpected results are achieved for the claimed subject matter.
19.	Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Longdill et al. (US 2012/0108118 A1), in view of Howell et al. (US 2005/0283288 A1), and further in view of Gehlen (US 3269349 A).  Longdill et al. in view of Howell et al. discloses all claimed features as indicated previously, except the vehicle being a UTV, and the positive buoyancy system claimed.  Gehlen discloses an amphibious vehicle with a positive buoyancy system (laterally mounted inflatable elastic auxiliary floats) and providing such floats with Longdill et al. would improve positive stability as would be recognized by one skilled in the art.  Gehlen also teaches that independently of the particular use of the vehicle, it has basic utility.  As such, Gehlen implies that basic utility is implicit in a vehicle independent of its particular use.  Therefore, the Longdill et al. vehicle also has basic utility and can be considered a UTV or utility task vehicle inasmuch as the vehicle has basic utility as would be recognized by one skilled in the art.  The combined vehicle would therefore also be recognized as having UTV or utility task vehicle capability for having at least basic utility as an amphibious vehicle with positive buoyancy.  The rejection combines known features to achieve expected results; no unknown features or unexpected results are achieved for the claimed subject matter.
20.	Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Longdill et al. (US 2012/0108118 A1), in view of Howell et al. (US 2005/0283288 A1), and further in view of Gaither (US 2008/0227344 A1).  Longdill et al. in view of Howell et al. discloses all claimed features as indicated previously, except the claimed roll over protection or roll bar.  Gaither discloses such a roll bar [40] for an amphibious vehicle and providing such a feature would improve roll over protection as would be recognized by one skilled in the art.  Providing a plurality of such roll bars would constitute a roll cage and further improve roll over protection for the vehicle and would create an integral part of the entire structure of the vehicle as would be expected.  The rejection combines known features to achieve expected results; no unknown features or unexpected results are achieved for the claimed subject matter.
21.	Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Longdill et al. (US 2012/0108118 A1), in view of Howell et al. (US 2005/0283288 A1), and further in view of Bennett et al. (US 2014/0288763 A1).  Longdill et al. in view of Howell et al. discloses all claimed features as indicated above, except the claimed roll over protection, roll bar or roll cage as claimed.  Bennett et al. discloses such features in a roll cage for an amphibious vehicle and providing such a feature would improve roll over protection as would be recognized by one skilled in the art.  The rejection combines known features to achieve expected results; no unknown features or unexpected results are achieved for the claimed subject matter.
22.	Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Longdill et al. (US 2012/0108118 A1), in view of Howell et al. (US 2005/0283288 A1), and further in view of in view of Gonzalez (US 2014/0130658 A1).  Longdill et al. in view of Howell et al. discloses all claimed features as indicated previously, except the cargo area and cargo area arrangement as claimed.  Gonzalez discloses use of a rearward positioned cargo bed. Providing such feature would add cargo carrying capacity on the aft portion of the vehicle as would be recognized by one skilled in the art.  The rejection combines known features to achieve expected results; no unknown features or unexpected results are achieved for the claimed subject matter.
Response to Arguments
23.	Applicant's arguments filed with the RCE of 11/18/2022 have been fully considered but are essentially moot due to applicant’s amended claims and the resulting new and/or modified grounds of rejection presented in this RCE Non Final Office Action.  Applicant’s remarks and/or arguments are considered addressed in the body of the objections and rejections presented in this Office Action. In addition, the following comments are provided for applicant’s consideration.
In response to applicant's argument that the prior art references cannot be materially combined, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the modifying reference clearly teaches the claimed subject matter for a combination that would have been ably recognized by one of ordinary skill in the art.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the presented arguments of material and/or structure that cannot be combined) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the prior art references.
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or rejections.
Applicant argues that some of the prior references fail to show certain features; however, it is also noted that such features are not recited in the claims, i.e., “control-by-wire”.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	In view of the foregoing, the rejections are considered valid and are not withdrawn.

Conclusion
24.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL V VENNE whose telephone number is (571)272-7947.  The examiner can normally be reached between M-F, 7am-3:30pm Flex.
25.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
26.	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (USA OR CANADA) or 571-272-1000.

/Daniel V Venne/
Senior Examiner, Art Unit 3617
11/23/2022